[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 06-15177                   MAR 15, 2007
                            Non-Argument Calendar            THOMAS K. KAHN
                          ________________________               CLERK


                   D. C. Docket No. 94-00167-CR-J-16-MCR

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

LEROY THOMAS,

                                                           Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (March 15, 2007)

Before BIRCH, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Leroy Thomas appeals a 24-month sentence imposed upon the revocation of

his supervised release. He challenges the sentence as unreasonable, under United

States v. Booker, 543 U.S. 220 (2005), arguing his violation was not particularly
severe and he had already served five years in state prison for the offense conduct

that constituted the violation. After careful review, we affirm.

      After Booker, we review a sentence imposed for a violation of supervised

release for reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07

(11th Cir. 2006). Pursuant to 18 U.S.C. § 3583(e),

      a district court may, upon finding by a preponderance of the evidence
      that a defendant has violated a condition of supervised release, revoke
      the term of supervised release and impose a term of imprisonment
      after considering certain factors set forth in 18 U.S.C. § 3553(a).
      Section 3553(a) provides that district courts imposing a sentence must
      first consider, inter alia, (1) the nature and circumstances of the
      offense; (2) the history and characteristics of the defendant; (3) the
      need for the sentence to reflect the seriousness of the offense, promote
      respect for the law, and provide just punishment for the offense; and
      (4) the kinds of sentences and sentencing range established by the
      Guidelines, and in the case of a violation of supervised release, the
      applicable Guidelines or policy statements issued by the Sentencing
      Commission. See 18 U.S.C. § 3553(a).

Id. Moreover, we have held that revocation of probation is part of a defendant’s

original sentence because “revocation of probation constitutes a modification of the

terms of the original sentence and implicates solely the punishment initially

imposed for the offense conduct underlying that sentence.”         United States v.

Woods, 127 F.3d 990, 992-93 (11th Cir. 1997).

      Here, the district court explicitly considered Thomas’s history and

characteristics in addition to stating that it had considered all of the § 3553(a)



                                          2
factors. At the revocation hearing, Thomas presented the following arguments in

support of mitigation: (1) he was 58 years old and had learned his lesson and no

longer was tempted to commit crimes; (2) for almost two years he had no problems

with his supervised release; (3) the burglary he committed, which violated the

terms of his supervised release, merely involved the attempt to steal scrap metal

from a former employer; (4) as a result of this crime, a state court sentenced him to

five years’ imprisonment based on his status as a habitual felony offender, and he

served the complete sentence; and (5) he had done well during the last two and

one-half months, while he had been released on bond. In addition, Thomas offered

letters from his supervisor and a coworker, who both indicated that Thomas was a

dependable, respectful, hard worker.

      After hearing the foregoing argument and considering Thomas’s letters in

support of mitigation, the district court sentenced Thomas within the advisory

Guidelines range, noting the severity of Thomas’s prior criminal conduct and

finding that Thomas was a danger to society.         The court stated that it had

considered all of the § 3553(a) factors and found that the within-Guidelines

sentence was “absolutely necessary.”

      On this record, Thomas has not shown that the sentence imposed was

unreasonable. We are unpersuaded by Thomas’s argument that the sentence failed



                                          3
to account for the fact that he had already served five years in state prison for the

offense conduct constituting the violation of his supervised release. This factor

does not render the sentence unreasonable.      The sentence was not imposed as

punishment for Thomas’s state crime, but rather because he violated the conditions

of his supervised release. See Woods, 127 F.3d at 992-93. We affirm Thomas’s

sentence because the district court did, in fact, consider the advisory Guidelines

range, as well as the § 3553(a) factors, and imposed a reasonable sentence.

      AFFIRMED.




                                         4